        Case 3:16-cv-40138-MGM Document 138 Filed 11/18/19 Page 1 of 5




UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
------------------------------------------------------------------ x
JAMPA GONPO,
on behalf of himself and others similarly situated,
                                             Plaintiff,              Case No: 16-cv-40138

                                v.                                     PRETRIAL MEMORANDUM

SONAM’S STONEWALLS & ART, LLC
         d/b/a Sonam’s Stonewalls and Art, and
SONAM RINCHEN LAMA,
                                             Defendants.
------------------------------------------------------------------ x

   (1) Summary of the Evidence

            (A) To Be Offered by Plaintiff

                Jampa Gonpo will offer testimony as to how many hours he worked for Sonam’s
                Stonewalls & Art LLC during the period September 7, 2013 through November
                15, 2015, for how many hours he was paid, at what rates he was paid for those
                hours he was paid, and whether he received overtime. Jampa Gonpo will further
                testify as to the authenticity and contents of time and pay records kept by him
                during the course of his employment, and identify paystubs provided to him by
                Defendants.

            (B) To Be Offered by Defendants

            (C) To Be Offered by Other Parties

                Jamyang Gyatso will offer testimony as to how many hours Jampa Gonpo worked
                for Sonam’s Stonewalls & Art LLC during the period September 7, 2013 through
                about December 22, 2013, and whether he received overtime.

                Dechen Tulku will offer testimony as to whether Jampa Gonpo received overtime.

                Tobden will offer testimony as to whether Jampa Gonpo received overtime.

                Plaintiff reserves the right to call witnesses on Defendants’ list, rebuttal witnesses
                and other necessary witnesses.

   (2) Facts Established by Pleadings and Stipulations

                Sonam’s Stonewalls & Art, LLC is a business corporation organized under the
                laws of the State of Massachusetts with a principal address at 265 Greenfield
                Road, South Deerfield, MA 01373. Dkt. No. 97 ¶ 1.
    Case 3:16-cv-40138-MGM Document 138 Filed 11/18/19 Page 2 of 5




           Sonam’s Stonewalls & Art, LLC is owned by Sonam Rinchen Lama. Dkt. No.
           118 ¶ 2.

           Jampa Gonpo was employed by Defendants to work as a stonemason/construction
           worker from on or about March 22, 2008 through November 15, 2015. Dkt. No.
           97 ¶ 1.

           Jampa Gonpo lived at 261 Greenfield Road between March 22, 2008 and on or
           about March 31, 2008. Dkt. No. 118 ¶ 4.

           Stonemason work took place from mid-March to late December. Dkt. No. 118 ¶
           7.

           Jampa Gonpo was paid a straight-time hourly rate for at least some of the hours
           he worked. Dkt. No. 118 ¶ 10.

           Part of Jampa Gonpo’s job duties was driving the company truck to and from
           worksites. Dkt. No. 118 ¶ 12.

           Jampa Gonpo and Defendants did not have a written employment agreement; all
           dealings between them regarding Jampa Gonpo’s employment were verbal. Dkt.
           No. 118 ¶ 17.

(3) Contested Issues of Fact

           Jampa Gonpo’s hours worked per week;

           Jampa Gonpo’s pay received, and the basis thereof;

           Whether the hours worked listed on Jampa Gonpo’s paystubs were accurate;

           Whether Defendants kept employment records required by the FLSA;

           Whether Defendants’ conduct was willful;

           Whether Defendants’ conduct was in bad faith.

(4) Jurisdictional Questions

            This court has subject-matter jurisdiction over Plaintiff’s claims arising under the
            Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., pursuant to 28
            U.S.C. § 1331, because these claims arise under the laws of the United States.

            This court has supplemental jurisdiction over Plaintiffs’ claims arising under the
            Massachusetts state law pursuant to 28 U.S.C. § 1367(a), because these claims
            are so related to Plaintiffs’ claims arising under the FLSA respectively that they
            form part of the same case or controversy under Article III of the United States
            Constitution.
       Case 3:16-cv-40138-MGM Document 138 Filed 11/18/19 Page 3 of 5




(5) Questions Raised by Pending Motions

            Defendants’ Motion to Decertify is moot as no plaintiffs who are not time-barred
            have opted in.

            Defendants have moved in limine, and Plaintiff has responded.

(6) Questions Raised by Pending Motions

            See Defendants’ Motions in Limine, and Plaintiff’s response thereto.

(7) Requested Amendments to the Pleadings

            N/A

(8) Additional Matters

            Identification of Tibetan interpreters who have been used in or by the Court to
            facilitate the parties’ obtaining of a mutually-acceptable Tibetan interpreter

(9) Probable length of trial

            Five days

(10)        Witnesses to be called

            See ¶¶ (1)(A) and (1)(C). Witnesses may be contacted c/o Troy Law, PLLC. No
            witness on Plaintiff’s list shall testify by deposition.

(11)        Exhibits

            Sonam’s Stonewalls & Art, LLC’s quarterly tax returns for Q2 2014–Q4 2015

            Sonam Rinchen Lama’s form 1040 Schedule Cs for profits and losses from sole
            proprietorships for 2013–2015

            Jampa Gonpo’s handwritten time and pay records from September 7, 2013
            through November 20, 2015

            Jampa Gonpo’s paystubs from Sonam’s Sonewalls & Art, LLC from September
            7, 2013 through October 30, 2015

(12)        Objections

            Plaintiff objects to Defendants’ proposed exhibits to the extent that they were not
            produced during discovery.

            Plaintiff objects to Defendants’ proposed witnesses to the extent that they purport
            to offer immaterial or irrelevant testimony, or hearsay.
       Case 3:16-cv-40138-MGM Document 138 Filed 11/18/19 Page 4 of 5




            Plaintiff reiterates his objections to Defendants’ motions in limine.

(13)        Additional Statements Required by September 3, 2019 Order

         (B) Statement of the Case

            This is a civil case. The plaintiff in this case is Jampa Gonpo. The defendants in
            this case are Sonam’s Stonewalls & Art, LLC, which operates a stonemason
            business under the name “Sonam’s Stonewalls and Art,” and Sonam Rinchen
            Lama. Plaintiff alleges that he worked for Defendants as a stonemason. He brings
            this case because he claims that he was not paid minimum wages and overtime as
            required by federal and Massachusetts law.

            The Defendants contend that they complied with the applicable laws, or at least
            tried in good faith to comply with the applicable laws, and that the Plaintiff was
            properly paid.

         (C) Statement of the Law

            Massachsetts law requires employers to pay employees their regular wages for all
            hours worked in a workweek.

            The federal Fair Labor Standards Act and Massachusetts law require employers to
            pay employees overtime for hours worked in excess of 40 in a workweek. The
            law requires employers to pay an overtime rate of 1½ times the regular hourly rate
            for overtime hours worked.

            The Fair Labor Standards Act and Massachusetts do not permit employers to
            benefit from providing employees lodging when the employer provides lodging to
            the employee primarily for the convenience of the employer.

            The Fair Labor Standards Act and Massachusetts law do not permit employers to
            withhold pay as payment for pre-employment loans made to employee, if such
            withholding brings the employee’s pay below minimum wage.

            The provisions of the Fair Labor Standards Act and Massachusetts law regarding
            minimum wage, overtime, and deductions or withholdings from wages may not
            be set aside or modified by contract.

         (D) Identification of Evidentiary Issues Likely to Delay Trial

            Disputes as to any of the evidence Defendants refer to in their motions in limine
            are likely to delay trial.

            Disputes as to whether evidence of Plaintiff’s immigration status and work
            authorization may be admitted are likely to delay trial.

                                               Respectfully submitted,
Case 3:16-cv-40138-MGM Document 138 Filed 11/18/19 Page 5 of 5




                                /s/ Aaron Schweitzer
                               Aaron B. Schweitzer, Esq. (pro hac vice)
                               John Troy, Esq. (pro hac vice)
                               TROY LAW, PLLC
                               41-25 Kissena Boulevard, Suite 119
                               Flushing, NY 11355
                               Tel: 718-762-1324

                               Rebecca G. Pontikes, Esq.
                               PONTIKES LAW, LLC
                               10 Tremont Street, 2nd Floor
                               Boston, MA 02108
                               Tel: 617-357-1888

                               Attorneys for Plaintiff
